DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fluid outlet" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if the “fluid orifice” of line 6 of claim 1 is the same structure as the “fluid outlet” recited in lines 7-8.  Claims 2-11 are rejected for at least the reasons above due to claim dependency.

Allowable Subject Matter
4.	Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to teach or fairly suggest the combination of method steps recited in independent claim 1.  Specifically, the prior art does not teach or suggest, in the claimed environment, the step of jetting a fluid composition from a microfluidic die through a fluid orifice in the housing; directing the second portion of air flow adjacent to the microfluidic die and out a fluid outlet, wherein the first portion of the air flow directs the fluid composition jetted out of the fluid outlet into the air.
The closest prior art to the claimed invention is Dodd et al. (US 9,174,453 B1) and Gruenbacher
et al. (US 2016/0081181 A1). Dodd et al. and Gruenbacher et al. both disclose microfluidic delivery
process that use a device having microfluidic cartridges which comprise microfluidic dies and electrical circuits. However, these prior art delivery processes do not disclose the step of jetting a fluid composition from a microfluidic die through a fluid orifice in the housing; directing the second portion of air flow adjacent to the microfluidic die and out a fluid outlet, wherein the first portion of the air flow directs the fluid composition jetted out of the fluid outlet into the air.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799